     Case: 1:18-cv-07407 Document #: 22 Filed: 05/01/19 Page 1 of 7 PageID #:114




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KARICE GOSS, individually and on behalf ) Case no. 18-7407
of all others similarly situated,              )
                                               ) Hon. Gary Feinerman
                                   Plaintiffs, )
                                               ) Hon. Jeffrey Cole
v.                                             )
                                               )
GARY A. SMILEY, ATTORNEY AT                    )
LAW,                                           )
                                               )
                                  Defendant. )

                MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       Defendant, Gary A. Smiley, Attorney at Law (“Smiley”), respectfully submits his

memorandum of law in support of his motion to dismiss the Complaint filed by Plaintiff, Karice

Goss (“Plaintiff”), pursuant to Fed. R. Civ. P. 12(b)(6). Smiley submits that the Complaint filed

by Plaintiff fails to state a claim upon which relief may be granted, because Plaintiff’s claims are

contrary Seventh Circuit precedent. Accordingly, Smiley requests that Plaintiff’s claims be

dismissed, with prejudice.

I.     FACTS1

       Smiley attempted to collect debts allegedly incurred by Plaintiff to Brother Loan and

Finance Company (“Brother”) and AAA Checkmate, LLC (“AAA”). Compl. at ¶¶ 6 & 11. On

or about November 7, 2017, Smiley sent two collection letters to Plaintiff, which letters are

attached to Plaintiff’s Complaint as “Group B.” Id. at ¶ 15 & Group B. The letters state, in

pertinent part, as follows:




1
 .      For the purposes of this motion only, Smiley accepts Plaintiff’s facts as true, reserving his
right to later dispute the same.
    Case: 1:18-cv-07407 Document #: 22 Filed: 05/01/19 Page 2 of 7 PageID #:115




       If you want to resolve this matter without a lawsuit, you must, within one week of
       the date of this letter, either pay BROTHER LOAN AND FINANCE COMPANY
       $1480.63 or call me at 1-773-878-4400 and work out arrangements for payment.
       If you do neither of these things, I will be entitled to file a lawsuit against you, for
       the collection of this debt, when the week is over
       Federal law gives you thirty days after you received this letter to dispute the
       validity of this debt or any part of it. If you don’t dispute it within that period, I’ll
       assume that it’s valid. If you do dispute it - - by notifying me in writing to that
       effect - - I will, as required by the law, obtain and mail to you proof of the debt.
       And if, within the same period, you request in writing the name and address of
       your original creditor, if the original creditor is different from the current creditor
       (BROTHER LOAN AND FINANCE COMPANY), I will furnish you with that
       information too.
       The law does not require me to wait until the end of the thirty-day period before
       suing you to collect this debt. If, however, you request proof of the debt or the
       name and address of the original creditor within the thirty-day period that begins
       with your receipt of this letter, the law requires me to suspend my efforts (through
       litigation or otherwise) to collect the debt until I mail the requested information to
       you.

Compl. at Group Ex. B & ¶¶ 14-19. The only difference between the letters attached to

Plaintiff’s Complaint as Group B is that one addresses Plaintiff’s alleged debt to Brother, and the

other addresses Plaintiff’s alleged debt to AAA. See Group Ex. B.

       Plaintiff maintains that Smiley’s letters violated the federal Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq. Compl. at ¶¶ 19-27 & 34. Plaintiff alleges that the

language of the letters would make the unsophisticated consumer believe they did not actually

have 30 days to dispute the debt, but rather that they were required to act in one week. Id. at ¶

20. Plaintiff asserts, on behalf of herself and a putative class, that Smiley violated 15 U.S.C. §

1692g(b) by overshadowing its disclosure of Plaintiff’s rights to dispute the validity of the debt

within the 30-day validation period by stating that Plaintiff was required to contact Smiley within

one week. Compl. at ¶ 34.




                                                  2
      Case: 1:18-cv-07407 Document #: 22 Filed: 05/01/19 Page 3 of 7 PageID #:116




II.     ANALYSIS

        A.     Motion to Dismiss Standard

        A motion to dismiss pursuant to Rule 12(b)(6) should be granted if the plaintiff fails to

“state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S.Ct. 1937, 173 L.Ed. 2d 868 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127

S.Ct. 1955, 167 L.Ed. 2d 929 (2007)). The factual allegations in a complaint must “raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555-56, 127 S.Ct. 1955; see also

Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010) (“[P]laintiff must give enough

details about the subject-matter of the case to present a story that holds together.”). For purposes

of a motion to dismiss, the court takes all facts alleged in the complaint as true and draws all

reasonable inferences from those facts in the plaintiff’s favor, although conclusory allegations

that merely recite the elements of a claim are not entitled to this presumption of truth. Virnich v.

Vorwald, 664 F.3d 206, 212 (7th Cir. 2011).

        B.     Smiley’s Letters Use the Safe Harbor Set Forth by the Seventh Circuit in
               Bartlett v. Heibl and Therefore Do Not Violate 15 U.S.C. § 1692g(b) As A
               Matter of Law

        This Court should hold that Smiley did not violate the FDCPA as a matter of law.

Smiley’s letters to Plaintiff on behalf of AAA and Brother are patterned word-for-word (with one

minor exception) on the Seventh Circuit’s safe harbor language in Bartlett v. Heibl, 128 F.3d 497

(7th Cir. 1997). Before discussing the Bartlett case, a comparison of the safe harbor set forth in

Bartlett and the language of Smiley’s letters is instructive:




                                                  3
     Case: 1:18-cv-07407 Document #: 22 Filed: 05/01/19 Page 4 of 7 PageID #:117




  Bartlett v. Heibl, 128 F.3d 497 (7th Cir.                            Smiley Letters
             1997) Safe Harbor
If you want to resolve this matter without a          If you want to resolve this matter without a
lawsuit, you must, within one week of the date        lawsuit, you must, within one week of the date
of this letter, either pay Micard $316 against        of this letter, either pay BROTHER LOAN
the balance that you owe (unless you've paid it       AND FINANCE COMPANY $1480.63 or call
since your last statement) or call Micard at 1–       me at 1-773-878-4400 and work out
800–221–5920 ext. 6130 and work out                   arrangements for payment. If you do neither of
arrangements for payment. If you do neither           these things, I will be entitled to file a lawsuit
of these things, I will be entitled to file a         against you, for the collection of this debt, when
lawsuit against you, for the collection of this       the week is over
debt, when the week is over.

Federal law gives you thirty days after you           Federal law gives you thirty days after you
receive this letter to dispute the validity of the    received this letter to dispute the validity of this
debt or any part of it. If you don't dispute it       debt or any part of it. If you don’t dispute it
within that period, I'll assume that it's valid. If   within that period, I’ll assume that it’s valid. If
you do dispute it—by notifying me in writing          you do dispute it - - by notifying me in writing
to that effect—I will, as required by the law,        to that effect - - I will, as required by the law,
obtain and mail to you proof of the debt. And         obtain and mail to you proof of the debt. And
if, within the same period, you request in            if, within the same period, you request in
writing the name and address of your original         writing the name and address of your original
creditor, if the original creditor is different       creditor, if the original creditor is different from
from the current creditor (Micard Services), I        the current creditor (BROTHER LOAN AND
will furnish you with that information too.           FINANCE COMPANY), I will furnish you with
                                                      that information too.

The law does not require me to wait until the         The law does not require me to wait until the
end of the thirty-day period before suing you         end of the thirty-day period before suing you to
to collect this debt. If, however, you request        collect this debt. If, however, you request proof
proof of the debt or the name and address of          of the debt or the name and address of the
the original creditor within the thirty-day           original creditor within the thirty-day period
period that begins with your receipt of this          that begins with your receipt of this letter, the
letter, the law requires me to suspend my             law requires me to suspend my efforts (through
efforts (through litigation or otherwise) to          litigation or otherwise) to collect the debt until I
collect the debt until I mail the requested           mail the requested information to you.
information to you.

Bartlett v. Heibl, 128 F.3d 497, 501 (7th Cir.        Compl. at Group B.
1997).




                                                      4
    Case: 1:18-cv-07407 Document #: 22 Filed: 05/01/19 Page 5 of 7 PageID #:118




       In Bartlett, the consumer plaintiff alleged the defendant debt collector violated 15 U.S.C.

§ 1692g(b) because the debt collector’s letter stated the consumer’s rights to dispute the debt in a

confusing manner. Bartlett, 128 F.3d at 499. The Seventh Circuit agreed that the defendant debt

collector’s letter contradicted or overshadowed the notice required by 15 U.S.C. § 1692g(a) for

reasons not present in this case. Id. at 500.

       In order for debt collectors to be able to give consumers notice that suit may be filed

against them prior to the expiration of the 30 day dispute period, the Seventh Circuit set forth a

safe harbor “that complies with the statute without forcing the debt collector to conceal his

intention of exploiting his right to resort to legal action before the thirty days [during which the

consumer has the right to seek verification of the debt] are up.” Id. 128 F.3d at 501. The

Seventh Circuit provided the safe harbor “for debt collectors who want to avoid the kind of suit

that [the consumer] has brought and now won,” which was a suit alleging consumer confusion

and overshadowing under 15 U.S.C. § 1692g(b). The safe harbor set forth by the Seventh Circuit

is stated above, side-by-side with the text of Smiley’s letters.

       The only difference between the Bartlett safe harbor and Smiley’s letters is the phrase

“against the balance that you owe (unless you've paid it since your last statement),” which phrase

is included in the Bartlett safe harbor but omitted from Smiley’s letters. See, supra (highlighting

the difference in yellow). However, Plaintiff does not complain about the omission of that

phrase from Smiley’s letters nor does she assert that omission was material in causing her

alleged confusion or the letters’ alleged overshadowing of her rights. Rather, Plaintiff complains

the language of Smiley’s letters stating that she must contact Smiley in a week or suit may be

filed confused or overshadowed her right to dispute the debt in 30 days.




                                                  5
      Case: 1:18-cv-07407 Document #: 22 Filed: 05/01/19 Page 6 of 7 PageID #:119




        Because Smiley’s letters comply substantially with the Bartlett safe harbor, Plaintiff’s

FDCPA claim against Smiley must fail as a matter of law. While Plaintiff alleges that the

language of Smiley’s letters overshadows her right to dispute each debt within 30 days, the

Seventh Circuit set forth the Bartlett safe harbor explaining that letters like Smiley’s which

include the safe harbor language do not overshadow the right to dispute the debt and do not

confuse consumers as a matter of law. See also Durkin v. Equifax Check Servs., Inc., 406 F.3d

410, 418 (7th Cir. 2005) (holding a letter using the Bartlett safe harbor language did not violate §

1692g(b) of the FDCPA).

IV.     CONCLUSION

        WHEREFORE, for all the foregoing reasons, this Court should dismiss Plaintiff’s

Complaint, with prejudice, and award Smiley such other and further relief as this Court deems

just and appropriate.

Dated: May 1, 2019                            Respectfully submitted,

                                              GARY A. SMILEY, ATTORNEY AT LAW

                                              /s Stacie E. Barhorst
                                              Eric D. Kaplan - ekaplan@kpglaw.com
                                              Stacie E. Barhorst - sbarhorst@kpglaw.com
                                              KAPLAN PAPADAKIS & GOURNIS, P.C.
                                              180 N. LaSalle St.
                                              Ste. 2108
                                              Chicago, IL 60601
                                              (312) 726-0531
                                              (312) 726-4928 (fax)




                                                 6
    Case: 1:18-cv-07407 Document #: 22 Filed: 05/01/19 Page 7 of 7 PageID #:120




                               CERTIFICATE OF SERVICE

The undersigned counsel hereby certifies that this document was filed electronically this 1st day
of May 2019. Notice of this filing will be sent to counsel of record at the email addresses
registered by them with the Court by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.

                                                    /s Stacie E. Barhorst




                                               7
